Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 1 of 14 PageID #: 1
Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 2 of 14 PageID #: 2
                  Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 3 of 14 PageID #: 3
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 4 of 14 PageID #: 4
                  Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 5 of 14 PageID #: 5
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
   Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 6 of 14 PageID #: 6




HDM:DJL/ADW
F.# 2018R00998

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – – –X
                                                           COMPLAINT AND
 UNITED STATES OF AMERICA                                  AFFIDAVIT IN SUPPORT
                                                           OF ARREST WARRANT
           - against -
                                                            (T. 21, U.S.C., § 846))
 LEONEL BRAZOBAN and
 DAVID SAAVEDRA,                                            21-MJ- 533

                         Defendants.                        TO BE FILED UNDER SEAL

 – – – – – – – – – – – –X

EASTERN DISTRICT OF NEW YORK, SS:

                 GARY BAILEY, being duly sworn, deposes and states that he is a Special

Agent with the Internal Revenue Service (“IRS”), duly appointed according to law and acting

as such.

                 In or about and between April 2021 and May 2021, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants, LEONEL BRAZOBAN and DAVID SAAVEDRA, together with others, did

knowingly and intentionally conspire to possess with intent to distribute a controlled

substance, which offense involved a substance containing methamphetamine, a Schedule II

controlled substance, contrary to Title 21, United States Code, Section 841(a)(1). The

amount of methamphetamine involved in the conspiracy attributable to the defendants as a
    Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 7 of 14 PageID #: 7




result of their own conduct, and the conduct of other conspirators reasonably foreseeable to

them, was 50 grams or more of methamphetamine, its salts, isomers and salts of its isomers.

               (Title 21, United States Code, Section 846)

               The source of your deponent’s information and the grounds for his belief are

as follows:1

                                      INTRODUCTION

               1.     I am a Special Agent with the IRS and have been so employed for

approximately nine years. In my capacity as an IRS Special Agent, I am responsible for

conducting and assisting in investigations into the activities of individuals and criminal

groups responsible for federal narcotics offenses, narcotics trafficking into the United States

and money laundering offenses. I have participated in investigations involving arrest

warrants, and the use of surveillance, confidential informants, cooperating defendants and

undercover operations. I have also received training to (a) review and analyze taped

conversations and records of drug traffickers and money launderers and (b) debrief

cooperating drug traffickers and money launderers. Through my training, education and

experience, I have also become familiar with (a) the manner in which illegal drugs are

imported and distributed; (b) the method of payment for such drugs; and (c) the efforts of

persons involved in such activity to avoid detection by law enforcement, such as through the

laundering of monetary instruments and the concealment of evidence of crimes.




1
        Because the purpose of this affidavit is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
                                                2
    Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 8 of 14 PageID #: 8




               2.     I am familiar with the facts and circumstances set forth below from my

participation in the investigation described herein. The facts set forth in this affidavit are

based, in part, on information that I have learned from the review of written documents

prepared by, and conversations with, members of the IRS and Drug Enforcement

Administration (“DEA”) and other law enforcement agencies and investigators; surveillance;

and my review of documents obtained by subpoena. Where the contents of documents and

the actions, statements and conversations of others are reported herein, they are reported in

substance and in part, except where otherwise indicated.

                PROBABLE CAUSE TO ARREST THE DEFENDANTS

       3.      The IRS and Drug Enforcement Administration (“DEA”) are conducting a

criminal investigation of individuals, Leonel Brazoban and David Saavedra, and other

unidentified subjects regarding possible violations of Title 21, United States Code, Sections

841 and 846.

       4.      Beginning in approximately March of 2021, a confidential source (“CS-1”)2

advised law enforcement officers of a narcotics trafficking operation operating across the

United States, including within New York City. Specifically, CS-1 discussed individuals

distributing multi-pound quantities of crystal methamphetamine, commonly referred to as

“crystal meth” or “meth.”




2
  CS-1 has been working with the DEA and IRS since approximately July 2019 after having
been arrested in connection with drug charges. CS-1’s information has proven to be reliable
in this investigation and his previous cooperation has resulted in the discovery of several
narcotics trafficking operations throughout the United States and Mexico.
                                               3
    Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 9 of 14 PageID #: 9




       5.     CS-1 informed law enforcement agents that on March 29, 2021, he received a

phone call from an individual whose name is unknown to law enforcement but is referred to

as “Kiko.”   Kiko told CS-1 to contact Kiko’s associate to facilitate the receipt of a sample

of crystal methamphetamine in New York City.

       6.     CS-1 contacted Kiko’s associate, who law enforcement subsequently

identified as the defendant, DAVID SAAVEDRA, via the telephone number provided by

Kiko.3 During that brief call, SAAVEDRA instructed CS-1 to call him using the mobile

phone application, Signal.4 CS-1 then called SAAVEDRA via Signal and the two agreed to

arrange a meeting in the New York City area to provide CS-1 with a one pound sample of

crystal methamphetamine for $4,500 in United States currency. SAAVEDRA told CS-1

that he was the owner of the one pound of crystal methamphetamine and operates his

business out of the Bronx, New York. SAAVEDRA told CS-1 that he would be willing to

send an associate to meet in Queens, New York. The two agreed to arrange for an exchange

on March 30, 2021 at approximately 3 p.m. Finally, SAAVEDRA informed CS-1 that he




3
    Law enforcement identified Kiko’s associate as the defendant, DAVID SAAVEDRA.
In subsequent conversations with CS-1’s associate, SAAVEDRA notified CS-1’s associate,
in sum and substance, that he was flying into John F. Kennedy (“JFK”) International Airport
on May 2, 2021, arriving at a specific time. Law enforcement confirmed that
SAAVEEDRA was flying into JFK Airport and observed SAVEEDRA exiting the flight.
Law enforcement also confirmed that his ticket was purchased, and that he flew, under the
name of “David Saavedra.” Subsequently, law enforcement surveilled SAAVEDRA check
into a hotel booked for him by LEONEL BRAZOBAN in BRAZOBAN’s name.
4
    The “Signal” application is an end-to-end encryption cellular phone application that
permits the users to make phone calls and send text messages without outsiders – or the
Signal platform itself – being able to see the content of those calls or messages.
                                                4
    Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 10 of 14 PageID #: 10




had two pounds of crystal methamphetamine available, but that he anticipated receiving a

shipment of five to ten pounds more by the coming Friday.

        7.    On March 30, 2021, CS-1 contacted DAVID SAAVEDRA via text message

and advised him to have his associate to meet CS-1’s associate at a BJ’s parking lot located

in Long Island City, Queens. SAAVEDRA informed CS-1 that he would notify his

associate and get back to CS-1.

        8.    A short time later, DAVID SAAVEDRA called CS-1 and informed CS-1 that

he gave the information to his associate. Law enforcement subsequently learned that

SAAVEDRA’s associate was the defendant, LEONEL BRAZOBAN.5 SAAVEDRA

indicated, in sum and substance, that LEONEL BRAZOBAN would be arriving at the

location at approximately 4 p.m. SAAVEDRA called again soon after and informed CS-1

that BRAZOBAN was approximately 20 minutes away. SAAVEDRA told CS-1 that

BRAZOBAN was a black male wearing a black shirt and gray pants and that he would arrive

in a gray Toyota.




5
  Following LEONEL BRAZOBAN’s meeting with CS-1’s associate, as discussed below,
law enforcement agents surveilled BRAZOBAN back to his apartment and entered the
address into a law enforcement database revealing the defendant’s identity. The law
enforcement database also contained a photograph of BRAZOBAN which confirmed he was
the individual who met with CS-2.
                                             5
    Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 11 of 14 PageID #: 11




        9.    CS-26 then met with LEONEL BRAZOBAN and CS-2 provided

BRAZOBAN with money in exchange for the narcotics. This meeting was surveilled by law

enforcement agents.7

        10.   Law enforcement met with CS-2 following his/her meeting with LEONEL

BRAZOBAN and took custody of the package that BRAZOBAN provided. In sum and

substance, and in part, CS-2 indicated to law enforcement agents that he/she arrived and

flashed his/her headlights to signal to BRAZOBAN. In sum and substance, CS-2 stated that

BRAZOBAN walked over to CS-2’s vehicle and entered in the rear driver’s side door and sat

down. CS-2 confirmed with BRAZOBAN that the price for the one pound of crystal

methamphetamine was $4,500 in United States currency. BRAZOBAN took the narcotics

out of his bag and gave them to CS-2. CS-2 then provided the $4,500 in cash to

BRAZOBAN as payment. BRAZOBAN counted the money and advised CS-2 that it was

good. CS-2 offered to exchange phone numbers, but BRAZOBAN advised CS-2 that he




6
  CS-1’s “associate” was another confidential source working with law enforcement
(hereinafter “CS-2”). In or about February 2018, CS-2 was arrested in the Eastern District
of New York pursuant to a complaint charging him with conspiracy to distribute and possess
with intent to distribute five kilograms or more of cocaine, in violation of Title 21, United
States Code, Section 846. CS-2’s information has proven reliable and been corroborated by
independent evidence including surveillance, phone records, vehicle registration records and
controlled narcotics purchases. CS-2 is cooperating with law enforcement authorities with
the hope that CS-2 will be able to plead guilty to a cooperation agreement and receive
leniency at sentencing.
7
  Prior to CS-2’s meeting with BRAZOBAN, CS-2 met with law enforcement agents who
searched CS-2 for weapons and contraband. Finding none, law enforcement surveilled CS-2
en route to and during the meeting with BRAZOBAN. Law enforcement agents then met
CS-2 immediately after the meeting.
                                               6
  Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 12 of 14 PageID #: 12




would have to confirm with his boss before doing so. This meeting was recorded by law

enforcement agents.

           11.   DAVID SAAVEDRA then called again later to confirm that LEONEL

BRAZOBAN met with CS-1’s associate. SAAVEDRA confirmed that BRAZOBAN

delivered the narcotics to CS-2 and received the $4,500 in return.

           12.   CS-1 called Kiko that evening to inform him that he/she had received the

crystal methamphetamine in New York. Kiko informed CS-1 that he anticipated that his

associates in New York would receive another shipment and would be ready to supply CS-1

with more the following week.

           13.   Law enforcement agents field tested the narcotics received from LEONEL

BRAZOBAN, which returned a positive result for methamphetamine. Agents also provided

the narcotics to the DEA Northeast Laboratory for additional testing and are awaiting the

results.

           14.   On April 11, 2021, CS-1 contacted Kiko by telephone. CS-1 informed Kiko

that everything went well with the sample purchase and that CS-1 would like to purchase six

pounds of crystal methamphetamine. Kiko informed CS-1, in sum and substance, that the

reason he arranged for the meeting with Brazoban was to help CS-1 build his clientele in

New York. Kiko also stated, in sum and substance, that once CS-1 developed a steady

clientele in New York, that Kiko would provide 20-30 pounds of crystal methamphetamine

per week.

           15.   CS-1 then contacted DAVID SAAVEDRA that same day. SAAVEDRA

informed CS-1, in sum and substance and in part, that he would be ready to sell more

                                                7
  Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 13 of 14 PageID #: 13




narcotics in New York the following week and that he intended to send LEONEL

BRAZOBAN again to drop off the narcotics. SAAVEDRA indicated that he had been

working with BRAZOBAN for years.

       16.     On April 21, 2021, CS-1 contacted DAVID SAAVEDRA again to schedule

the purchase of narcotics. On this call, SAAVEDRA confirmed that he would have

LEONEL BRAZOBAN meet at a location of CS-1’s choosing to exchange the money for the

narcotics.

                                    SEALING REQUEST

               IT IS FURTHER REQUESTED that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including this

affidavit and the requested arrest warrants. Based upon my training and experience, I have

learned that criminals actively search for criminal affidavits via the Internet and disseminate

them to other criminals as they deem appropriate, e.g., by posting them publicly through

online forums. Therefore, premature disclosure of the contents of this affidavit and related

documents will seriously jeopardize the investigation, including by giving targets an

opportunity to flee or continue flight from prosecution, destroy or tamper with evidence,

change patterns of behavior, and notify confederates.




                                                8
Case 1:21-mj-00533-PK Document 1 Filed 05/03/21 Page 14 of 14 PageID #: 14
